          Case 3:20-cv-03131-JSC Document 74 Filed 07/08/20 Page 1 of 2
                                                                       1350 Columbia Street, Suite 603
                                                                                San Diego, CA 92101
                                                                                 Phone: 619.762.1910
                                                                                   Fax: 619.756.6991
                                                                               www.carlsonlynch.com


                                            July 8, 2020

FILED ELECTRONICALLY
Hon. Jacqueline Scott Corley, U.S.M.J.
United States District Court for the
Northern District of California
San Francisco Courthouse
Courtroom E—15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

               Re:     In re California Gasoline Spot Market Antitrust Litigation
                       Civil Action No. 20-cv-3131-JSC

Dear Magistrate Judge Corley:
        My firm is counsel to Plaintiff Jose Enriquez. I submit this letter brief as ordered by the
Court pursuant to the Stipulation and Order Regarding Appointing Interim Class Counsel (ECF
Doc. 68) and Federal Rule of Civil Procedure 23(g). As set forth below, we believe that Cotchett
Pitre & McCarthy LLP (“Cotchett”) and Saveri & Saveri, Inc. (“Saveri”) are best-suited to serve
as co-lead interim class counsel in this consolidated action. If this Court is inclined to create a
leadership structure that incorporates a plaintiffs’ executive committee, we submit that Carlson
Lynch should be considered for one of these positions as it is a well-qualified, nationally respected
firm devoted to the prosecution of class actions.

        When appointing interim lead counsel in a class action, the federal rules require courts to
consider each applicant’s experience, knowledge of the law, resources, and work already
performed in the case. Fed. R. Civ. P. 23(g). The ultimate aim is to appoint the counsel “best able
to represent the interest of the class,” and the Court is vested with discretion over how best to
achieve that goal. Fed. R. Civ. P. 23(g)(2) & Adv. Comm. Note to 2003 Amendment. In
designating interim counsel now, this Court will “clarif[y] responsibility for protecting the interests
of the class during precertification activities, such as making and responding to motions,
conducting any necessary discovery, moving for class certification, and negotiating settlement.”
Manual for Complex Litigation § 21.11 (4th ed. 2004). As such, we believe the appointment of
interim class counsel at this early litigation stage is necessary and will facilitate a greater degree
of coordination and efficiency, which will inure to the benefit of the class.

         The Cotchett and Saveri firms would bring both knowledge and exceptional experience to
this litigation in keeping with the Rule 23(g) factors. We know this firsthand. Our firm has worked
extensively with both firms in high profile antitrust and consumer class action litigation and we
          Case 3:20-cv-03131-JSC Document 74 Filed 07/08/20 Page 2 of 2
                                                                     1350 Columbia Street, Suite 603
                                                                              San Diego, CA 92101
                                                                               Phone: 619.762.1910
                                                                                 Fax: 619.756.6991
                                                                             www.carlsonlynch.com

Hon. Jacqueline Scott Corley, U.S.M.J.
July 8, 2020
Page 2

can vouch for the ability of these firms to work cooperatively and efficiently with other plaintiffs’
counsel.

        Katrina Carroll, a managing partner in our firm’s Chicago-based office, was counsel and
tasked with managing certain aspects of discovery for the direct purchaser class in the sprawling
In re Automotive Parts Antitrust Litigation, MDL 2311 (E.D. Mich.), the largest antitrust case in
the history of the United States in terms of fines and indictments. In prosecuting the case alongside
Cotchett (co-lead counsel of the indirect purchaser class) and Saveri (one of the firms representing
the direct purchasers), Ms. Carroll and our firm witnessed that Cotchett and Saveri meet, and in
fact, exceed each Rule 23(g) factor. Aside from its stellar reputation in antitrust, Cotchett deftly
handles consumer protection class actions as well. My firm worked with Cotchett in In Re:
Vizio, Inc., Consumer Privacy Litigation, 16-ml-02693 (C.D. Cal.)—another case where Cotchett
exhibited that it is eminently qualified to serve as the steward of large-scale class actions.

        If this Court decides that an appropriate leadership structure should include a plaintiffs’
steering or executive committee, Carlson Lynch submits that it should be considered for a position.
Our firm’s attorneys have been fighting to vindicate plaintiffs’ rights for decades and we have
developed a proven track record of success. We are committed to prosecuting complex class
actions, are willing and able to devote whatever resources are necessary and are well-qualified to
serve in this case.

       As stated herein, Carlson Lynch supports the appointment of Cotchett and Saveri as interim
co-lead class counsel. If this Court is inclined to create a leadership committee, Carlson Lynch
requests that it be appointed in whatever role the Court deems fit.

       We appreciate the Court’s kind consideration of these matters and will make ourselves
available at Your Honor’s request should the Court have any questions or concerns.

                                              Respectfully submitted,

                                               CARLSON LYNCH LLP
                                         By: /s/ Eric D. Zard
                                             Eric D. Zard (CA Bar No. 323320)
                                             1350 Columbia St., Ste. 603
                                             San Diego, CA 92101
                                             Telephone: 619-762-1900
                                             Facsimile: 619-756-6991
                                             ezard@carlsonlynch.com
